Citation Nr: 1603115	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-20 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for gout to include both feet and toes (bilateral lower extremity gout).


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1972 to December 1976, from September 1980 to March 1981, from November 1981 to February 1985, from July 1985 to September 1991, and from May 1993 to November 1998.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada  (hereinafter, "Agency of Original Jurisdiction" or "AOJ").  In this rating decision, the AOJ granted service connection for the Veteran's bilateral lower extremity gout and assigned an initial rating of 20 percent for that disability, effective March 15, 2012.

The Veteran's substantive appeal dated in June 2014, indicated that he was appealing both the issue of an initial rating in excess of 20 percent for his bilateral lower extremity gout and the issue of entitlement to service connection for bilateral pes planus which was also denied in the August 2013 rating decision.  In April 2014, however, the AOJ granted service connection for the Veteran's pes planus which fully resolved the service connection claim.  No notice of disagreement has been filed regarding the initial rating assigned to the pes planus, and in a phone conversation with an AOJ representative in September 2014, the Veteran indicated he would not pursue an appeal as to that issue at this time.  Accordingly, the only issue before the Board is entitlement to a rating in excess of 20 percent for bilateral lower extremity gout.   Unfortunately, as described further below, this issue must be remanded to the AOJ for additional development and the issuance of a supplemental statement of the case (SSOC).

The Veteran's physical claims file and his file on the VBMS paperless claims processing system have been reviewed.  Accordingly, future consideration of this Veteran's case should take into account the existence of both the physical and electronic records.

The issue of entitlement to service connection for the Veteran's hammer toes, including as secondary to the Veteran's service-connected pes planus, has been raised by the record in a VA examination dated June 2013, but has not been adjudicated by the AOJ.  See VA examination dated on June 24, 2013 (noting, in pertinent part, that pes planus is a predisposing factor to the Veteran's multiple hammer toes).   As this issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The issue on appeal before the Board is entitlement to an initial rating for bilateral lower extremity gout in excess of 20 percent from March 15, 2012.  In August 2013, the AOJ issued a rating decision granting service connection for the Veteran's bilateral lower extremity gout and assigning an initial rating of 20 percent with an effective date of March 15, 2012.  The Veteran filed a timely notice of disagreement with this rating in January 2014, the AOJ issued a statement of the case (SOC) in April 2014, the Veteran filed a substantive appeal on this issue in June 2014, and the appeal was certified to the Board in October 2014.  

In September 2014, after the AOJ had issued an SOC and the Veteran perfected his appeal, but before the appeal was certified and transferred to the Board, the Veteran filed a request for an increase in the 20 percent rating currently assigned his bilateral lower extremity gout.  See VA Form 21-526EZ dated September 4, 2014 and accompanying correspondence.  With this request he also submitted additional private medical records that had not been previously associated with the Veteran's claims file.  In June 2015, the AOJ ordered a VA medical examination to assess the current severity of this disability.  See Compensation and Pension Exam Inquiry dated on June 22, 2015.  This examination was conducted in July 2015 and the examination report was associated with the claims file.   As this VA examination and other medical evidence is pertinent to the Veteran's initial rating for bilateral lower extremity gout and this evidence has not yet been addressed by the AOJ in the first instance, remand is necessary so that the AOJ can issue an SSOC addressing the pertinent evidence added to the claims file after the SOC was issued in April 2014.  See 38 C.F.R. § 20.1304(c).

Importantly, the issue to be addressed by the AOJ in the first instance is the appropriateness of the initial rating assigned, not whether an increase in that rating is warranted.  Review of this issue requires consideration of all the pertinent evidence of record since the grant of service connection, including consideration of staged ratings, where applicable.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, on remand, the AOJ should also obtain any additional VA treatment records related to the Veteran's bilateral lower extremity gout, as the last VA records in the claims file are through only June 2013. 

Accordingly, the case is REMANDED for the following actions:
		
1.   Obtain any updated VA treatment records from June 2013 to present.

2.  Then, readjudicate the appeal considering all the evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE. L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




